JUDGE WHITE
delivered the opinion of the Court.
In this c,ase the plaintiff in the action relied solely on the statement of the garnishee. He did not deny it, or submit any controverted matter to a jury. From this statement it is apparent that at the service of the sci.fa. King owed the money to Toot. It is of no moment whether the note had been assigned to him or not. If vested with this equitable interest, Toot had instituted an action on the note in Tuck’s name for his benefit, his rights would have been protected, and we can see no reason why they should not be protected in the present case. It is evident that King was liable to Toot, and not to the absconding debtor, for the balance due on the note. Let the judgement be reversed.